Case 1:20-cv-01064-SKC Document 7 Filed 07/28/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No.: 1:20-cv-01064-SKC

EMILY CARPEY and STUART
CARPEY, individually and on behalf
of all others similarly situated,

                       Plaintiff,

               -against-

UNIVERSITY OF COLORADO,
BOULDER, through its Board, THE
BOARD OF REGENTS OF THE
UNIVERSITY OF COLORADO, a
body corporate,

                      Defendants.


              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE



       COMES NOW the Plaintiffs, Emily Carpey and Stuart Carpey, individually and on

behalf of all others similarly situated, by and through undersigned counsel, and does hereby

request the Clerk of Court dismiss this action without prejudice pursuant to Rule 41(a)(1)(A)(i)

of the Federal Rules of Civil Procedure. The Defendant has not appeared and Plaintiffs, by and

through their undersigned counsel, hereby dismiss their claims asserted in the above-captioned

action without prejudice. Each Party shall bear its own costs and fees.

       This 27th day of July, 2020.

                               [SIGNATURE ON FOLLOWING PAGE]
Case 1:20-cv-01064-SKC Document 7 Filed 07/28/20 USDC Colorado Page 2 of 2




                                  Respectfully Submitted,



                                  ANASTOPOULO LAW FIRM, LLC

                                  __/S/ Roy T. Willey, IV___
                                  Eric M. Poulin
                                  Roy T. Willey, IV
                                  32 Ann Street
                                  Charleston, SC 29403
                                  (843) 614-8888

                                  TAUSSIG & SMITH

                                  John Taussig
                                  5377 Manhattan Circle, #203
                                  Boulder, CO 80303


                                  ATTORNEYS FOR PLAINTIFF(S)

Charleston, South Carolina
July 27, 2020
